179 F.2d 678
Stephen ROWLIK, Appellant,v.James S. GREENFIELD.
No. 10037.
United States Court of Appeals Third Circuit.
Argued January 20, 1950.
Filed January 30, 1950.

Appeal from the United States District Court for the Eastern District of Pennsylvania; John W. Delehant, Judge.
Elias Magil, Philadelphia, Pa. (Richter, Lord & Farage, Philadelphia, Pa., on the brief), for appellant.
Howard R. Detweiler, Philadelphia, Pa. (Frank R. Ambler, Philadelphia, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and MCLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
The judgment of the court below will be affirmed upon the opinion of Delehant, J., D.C., 87 F.Supp. 997.